2 So. 3d 321 (2008)
UNITED AUTOMOBILE INSURANCE COMPANY, Petitioner,
v.
LANDAU RADIOLOGY, LLC, a/a/o Jane Forgione, Respondent.
No. 4D08-2196.
District Court of Appeal of Florida, Fourth District.
October 15, 2008.
Lara J. Edelstein, Coral Gables, for petitioner.
Dean A. Mitchell, Ocala, for respondent.
PER CURIAM.
This case involves a second-tier certiorari petition from a decision of the circuit court sitting in its appellate capacity. Finding no "violation of a clearly established principle of law resulting in a miscarriage of justice," we deny the petition. See Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 889 (Fla.2003).
STONE, WARNER and GROSS, JJ., concur.